
	
		II
		111th CONGRESS
		1st Session
		S. 730
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2009
			Mr. Ensign (for himself,
			 Ms. Cantwell, Mr. Roberts, Mr.
			 Brownback, Mr. Voinovich,
			 Mr. Lieberman, Mrs. Murray, Ms.
			 Collins, Mr. DeMint, and
			 Mr. Bennet) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Harmonized Tariff Schedule of the United
		  States to modify the tariffs on certain footwear, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Affordable Footwear Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)Average collected
			 duties on imported footwear are among the highest of any product sector,
			 totaling approximately $1,900,000,000 during 2006.
			(2)Duty rates on
			 imported footwear are among the highest imposed by the United States
			 Government, with some as high as the equivalent of 67.5 percent ad
			 valorem.
			(3)The duties
			 currently imposed by the United States were set in an era during which high
			 rates of duty were intended to protect production of footwear in the United
			 States.
			(4)Footwear produced
			 in the United States supplies only about 1 percent of the total United States
			 market for footwear. This production is concentrated in distinct product
			 groupings, which are not impacted by the provisions of this Act.
			(5)Low- and
			 moderate-income families spend a larger share of their disposable income on
			 footwear than higher-income families.
			(6)Footwear duties,
			 which are higher on lower-price footwear, serve no purpose and are a hidden,
			 regressive tax on those people in the United States least able to pay.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the reduction or
			 elimination of duties on the importation of certain footwear articles would
			 provide significant benefits to United States consumers, particularly
			 lower-income families;
			(2)there is no
			 production in the United States of many footwear articles;
			(3)the reduction or
			 elimination of duties on such articles will not negatively impact manufacturing
			 or employment in the United States; and
			(4)the reduction or
			 elimination of duties on such articles will result in reduced retail prices for
			 consumers.
			4.Elimination of
			 duties on certain footwear
			(a)DefinitionsThe
			 Additional U.S. Notes to chapter 64 of the Harmonized Tariff Schedule of the
			 United States are amended—
				(1)in Note 1—
					(A)in paragraph (b),
			 by striking the period and inserting a semicolon; and
					(B)by adding at the
			 end the following:
						
							(c)The term
				footwear for men covers footwear of American sizes 6 and larger
				for males and does not include footwear commonly worn by both sexes; and
							(d)The term
				footwear for women covers footwear of American sizes 4 and larger
				whether for females or of types commonly worn by both
				sexes.
							;
				and
					(2)by adding at the
			 end the following:
					
						5.For the purposes of this chapter:
							(a)The term work footwear encompasses,
				in addition to footwear having a metal toe-cap, specialized footwear for men or
				for women that:
								(i)has outer soles of rubber or plastics;
								(ii)is
				of a kind designed for use by persons employed in occupations, such as those
				related to the agricultural, construction, industrial, public safety, and
				transportation sectors; and
								(iii)has special features to protect against
				hazards in the workplace (such as resistance to chemicals, compression, grease,
				oil, penetration, slippage, or static build-up).
								(b)The term work footwear does not
				cover:
								(i)sports footwear, tennis shoes, basketball shoes,
				gym shoes, training shoes, and the like;
								(ii)footwear designed to be worn over other
				footwear;
								(iii)footwear with open toes or open heels;
				or
								(iv)footwear, except footwear covered under heading
				6401, of the slip-on type or other footwear that is held to the foot without
				the use of laces or a combination of laces and hooks or other fasteners.
								6.For purposes of this chapter, the term house
				slippers means footwear of the slip-on type designed solely for casual
				indoor use. The term house slippers includes:
							(i)footwear with outer soles not over 3.5 mm in
				thickness, consisting of cellular rubber, non-grain leather, or textile
				material;
							(ii)footwear with outer soles not over 2 mm in
				thickness consisting of polyvinyl chloride, whether or not backed; and
							(iii)footwear which, when measured at the ball of
				the foot, has sole components (including any inner and mid-soles) with a
				combined thickness not over 8 mm as measured from the outer surface of the
				uppermost sole component to the bottom surface of the outer sole and which,
				when measured in the same manner at the area of the heel, has a thickness equal
				to or less than that at the ball of the foot.
							7.For purposes of subheadings 6402.91.52, 6402.99.35,
				6403.91.62, 6403.91.93, and 6404.19.21, the dollar amounts specified as the
				value of a good shall be as follows:
							
								In calendar years 2009 through 2013,
				  $20/pair.
								In calendar years 2014 through 2019,
				  $23/pair.
								In calendar years 2020 through 2026,
				  $26/pair.
								In calendar years 2027 and thereafter,
				  $29/pair.
						8.For
				purposes of this chapter, the constituent material of an outer sole of rubber
				or plastics to which textile materials are attached or into which such
				materials are otherwise incorporated shall be deemed to be only of rubber or
				plastics.
						.
				(b)Modification of
			 tariffs on certain footwear
				(1)Heading 6401 of
			 the Harmonized Tariff Schedule of the United States is amended by adding the
			 following new subheading after subheading 6401.92.60 with the article
			 description having the same degree of indentation as the article description
			 for subheading 6401.92.60:
					
						
							
								
									6401.92.70Vulcanized rubber lug boot bottoms for actual use in fishing
						wadersFree75%
									
								
							
						.
				(2)Heading 6402 of
			 the Harmonized Tariff Schedule of the United States is amended as
			 follows:
					(A)By striking
			 subheading 6402.19.15 and inserting the following with the superior text having
			 the same degree of indentation as the article description for subheading
			 6402.19.15, as in effect on the day before the date of the enactment of this
			 Act:
						
							
								
									
										Other:
										
										6402.19.17 For women5.1%Free (AU, BH, CA,
						CL, D, E, IL, J+, JO, MA, MX, OM, P, PE, R, SG)35%
										
										6402.19.19 OtherFree35%
										
									
								
							.
					(B)In subheading
			 6402.91.05, by striking the matter in the general and special rate of duty
			 columns and inserting Free in the general rate of duty
			 column.
					(C)In subheading
			 6402.91.16, by striking the matter in the general and special rate of duty
			 columns and inserting Free in the general rate of duty
			 column.
					(D)By striking
			 subheading 6402.91.40 and inserting the following, with the superior text
			 having the same degree of indentation as the article description for subheading
			 6402.91.40, as in effect on the day before the date of the enactment of this
			 Act:
						
							
								
									
										Footwear having uppers of
						which over 90 percent of the external surface area (including any accessories
						or reinforcements such as those mentioned in note 4(a) to this chapter) is
						rubber or plastics except (1) footwear having a foxing or foxing-like band
						applied or molded at the sole and overlapping the upper and (2) footwear (other
						than footwear having uppers which, from a point 3 cm above the top of the outer
						sole, are entirely of non-molded construction formed by sewing the parts
						together and having exposed on the outer surface a substantial portion of
						functional stitching) designed to be worn over, or in lieu of, other footwear
						as a protection against water, oil, grease, or chemicals or cold or inclement
						weather:
										
										6402.91.42 Work footwear6%Free (AU, BH, CA,
						CL, D, E, IL, J+, JO, MA, MX, OM, P, PE, R, SG)35%
										
										6402.91.43 OtherFree35%
										
									
								
							.
					(E)By striking
			 subheading 6402.91.50 and inserting the following, with the superior text
			 having the same degree of indentation as the superior text to subheading
			 6402.91.50, as in effect on the day before the date of the enactment of this
			 Act:
						
							
								
									
										Footwear designed to be
						worn over, or in lieu of, other footwear as a protection against water, oil,
						grease, or chemicals or cold or inclement weather:
										
										6402.91.52Footwear, except vulcanized
						footwear and footwear with waterproof molded bottoms, including bottoms
						comprising an outer sole and all or part of the upper, where protection against
						water is imparted by the use of a coated or laminated fabric, designed to be
						used in lieu of, but not over, other footwear, valued over the dollar amount
						specified in additional U.S. note 7 to this chapter, and if designed for men or
						women the height of which does not exceed 8 inches (20.32 cm) or if designed
						for other persons the height of which does not exceed 7 inches (17.72 cm)
						Free66%
										
										6402.91.54Other37.5%Free (CA, D, IL, MX,
						R)6% (P)3.7%
						(JO)1.5% (SG)18.7%
						(AU)20.8% (MA)26.2%
						(CL)82.5% (BH)33.7% (OM,
						PE)66%
										
									
								
							.
					(F)In each of the
			 following subheadings, by striking the matter in the general and special rate
			 of duty columns and inserting Free in the general rate of duty
			 column:
						(i)Subheading
			 6402.91.90.
						(ii)Subheading 6402.99.04.
						(iii)Subheading 6402.99.12.
						(iv)Subheading 6402.99.31.
						(G)By striking
			 subheading 6402.99.33 and inserting the following, with the superior text
			 having the same degree of indentation as the article description for subheading
			 6402.99.33, as in effect on the day before the date of the enactment of this
			 Act:
						
							
								
									
										Footwear designed to be worn over, or in lieu of, other
						footwear as a protection against water, oil, grease, or chemicals or cold or
						inclement weather:
										
										6402.99.35Footwear, except vulcanized
						footwear and footwear with waterproof molded bottoms, including bottoms
						comprising an outer sole and all or part of the upper, where protection against
						water is imparted by the use of a coated or laminated textile fabric, designed
						to be used in lieu of, but not over, other footwear, valued over the dollar
						amount specified in additional U.S. note 7 to this chapterFree66%
										
										6402.99.37Other37.5%Free (CA, D, IL, MX,
						R)6% (P)3.7%
						(JO)15% (SG)17.7%
						(AU)20.8% (MA)26.2%
						(CL)22.5% (BH)33.7% (OM,
						PE)66%
										
									
								
							.
					(H)In each of the
			 following subheadings, by striking the matter in the general and special rate
			 of duty columns and inserting Free in the general rate of duty
			 column:
						(i)Subheading
			 6402.99.40.
						(ii)Subheading 6402.99.60.
						(iii)Subheading 6402.99.70.
						(3)Heading 6403 of
			 the Harmonized Tariff Schedule of the United States is amended as
			 follows:
					(A)By striking
			 subheading 6403.40.30 and inserting the following, with the superior text
			 having the same degree of indentation as the article description for subheading
			 6403.40.30, as in effect on the day before the date of the enactment of this
			 Act:
						
							
								
									
										Welt
						footwear:
										
										6403.40.35 With pigskin uppersFree20%
										
										6403.40.38 Other5%Free (AU, BH, CA,
						CL, D, E, IL, J+, JO, MA, MX, OM, P, PE, R, SG)20%
										
									
								
							.
					(B)By striking
			 subheading 6403.51.90 and inserting the following, with the superior text
			 having the same degree of indentation as the article description for subheading
			 6403.51.90, as in effect on the day before the date of the enactment of this
			 Act:
						
							
								
									
										For other
						persons:
										
										6403.51.92 For women10%Free (AU, BH, CA,
						CL, D, E, IL, J+, JO, MA, MX, OM, P, PE, R)2.5%
						(SG)20%
										
										6403.51.94 OtherFree20%
										
									
								
							.
					(C)By striking
			 subheading 6403.59.15 and the preceding superior text and inserting the
			 following, with the superior text having the same degree of indentation as the
			 article description for subheading 6403.59.15, as in effect on the day before
			 the date of the enactment of this Act:
						
							
								
									
										Other:
										
										  Turn or turned
						footwear:
										
										6403.59.17   For men or women2.5%Free (AU, BH, CA, CL, D, IL, J+,
						JO, MA, MX, OM, P, PE, R, SG)10%
										
										6403.59.18   OtherFree10%
										
									
								
							.
					(D)By striking
			 subheading 6403.91.60 and inserting the following, with the superior text
			 having the same degree of indentation as the article description for subheading
			 6403.91.60, as in effect on the day before the date of the enactment of this
			 Act:
						
							
								
									
										For men, youths and
						boys:
										
										6403.91.61Work footwear8.5%Free (AU,
						BH, CA, CL, D, E, IL, J+, JO, MA, MX, OM, P, PE, R, SG)20%
										
										6403.91.62Slip-on footwear, other than such
						footwear with sole components (including any mid-soles but excluding any inner
						soles) which when measured at the ball of the foot have a combined thickness
						less than 13.5 mm, valued over the dollar amount specified in additional U.S.
						note 7 to this chapter8.5%Free (AU, BH, CA, CL, D, E, IL, J+, JO, MA, MX, OM, P, PE, R,
						SG)20%
										
										6403.91.65OtherFree20%
										
									
								
							.
					(E)By striking
			 subheading 6403.91.90 and inserting the following, with the superior text
			 having the same degree of indentation as the article description for subheading
			 6403.91.90, as in effect on the day before the date of the enactment of this
			 Act:
						
							
								
									
										For other
						persons:
										
										6403.91.92 Work footwear10%Free (AU, BH, CA,
						CL, D, E, IL, J+, JO, MA, MX, OM, P, PE, R)2.5%
						(SG)20%
										
										6403.91.93Slip-on footwear, other than such
						footwear with a heel over 15 mm in height as measured from the bottom of the
						sole or sole components (including any mid-soles but excluding any inner soles)
						which when measured at the ball of the foot have a combined thickness less than
						13.5 mm, valued over the dollar amount specified in additional U.S. note 7 to
						this chapter10%Free (AU, BH, CA, CL, D, E, IL, J+, JO, MA, MX, OM, P, PE,
						R)2.5% (SG)20%
										
										6403.91.95Other10%Free (AU, BH, CA, CL, D, E, IL, J+,
						JO, MA, MX, OM, P, PE, R)2.5% (SG)20%
										
									
								
							.
					(F)By striking
			 subheading 6403.99.60 and the preceding superior text and inserting the
			 following, with the superior text having the same degree of indentation as the
			 article description for subheading 6403.99.60, as in effect on the day before
			 the date of the enactment of this Act:
						
							
								
									
										Other:
										
										  For men, youths and
						boys:
										
										6403.99.62   House slippers8.5%Free (AU, CA, BH,
						CL, K, IL, J+, JO, MA, MX, P, R, SG)20%
										
										6403.99.64   Work footwearFree20%
										
										6403.99.66   Other for men8.5%Free (AU, CA, BH,
						CL, D, IL, J+, JO, MA, MX, OM, P, PE, R, SG)20%
										
										6403.99.68   OtherFree20%
										
									
								
							.
					(G)By striking
			 subheading 6403.99.75 and inserting the following, with the superior text
			 having the same degree of indentation as the article description for subheading
			 6403.99.75, as in effect on the day before the date of the enactment of this
			 Act:
						
							
								
									
										Valued not over
						$2.50/pair:
										
										6403.99.77 House slippersFree20%
										
										6403.99.78 Other7%Free (AU, BH, CA,
						CL, D, E, IL, J+, JO, MA, MX, OM, P, PE, R, SG)20%
										
									
								
							.
					(H)By striking
			 subheading 6403.99.90 and inserting the following, with the superior text
			 having the same degree of indentation as the article description for subheading
			 6403.99.90, as in effect on the day before the date of the enactment of this
			 Act:
						
							
								
									
										Valued over $2.50 per
						pair:
										
										6403.99.91 House slippers10%Free (AU, BH, CA,
						CL, D, IL, J+, JO, MA, MX, OM, P, PE, R)2.5%
						(SG)20%
										
										6403.99.93 Work footwear10%20%
										
										6403.99.95 Other for women10%Free (AU, BH, CA,
						CL, D, IL, J+, JO, MA, MX, OM, P, PE, R)2.5%
						(SG)20%
										
										6403.99.97 OtherFree20%
										
									
								
							.
					(4)Heading 6404 of
			 the Harmonized Tariff Schedule of the United States is amended as
			 follows:
					(A)In each of the
			 following subheadings, by striking the matter in the general and special rate
			 of duty columns and inserting Free in the general rate of duty
			 column:
						(i)Subheading
			 6404.11.20.
						(ii)Subheading
			 6404.11.40.
						(iii)Subheading
			 6404.11.50.
						(iv)Subheading
			 6404.11.60.
						(v)Subheading
			 6404.11.70.
						(B)By striking
			 subheading 6404.11.80 and inserting the following, with the superior text
			 having the same degree of indentation as the superior text to subheading
			 6404.11.80, as in effect on the day before the date of the enactment of this
			 Act:
						
							
								
									
										Valued over $6.50 but not
						over $12/pair:
										
										6404.11.81Covering the ankleFree$1.58/pr. +
						35%
										
										6404.11.83Other tennis shoes, basketball
						shoes, gym shoes, training shoes and the like, for men or for
						women90¢/pair + 20%Free (AU, BH, CA, CL, D, E, IL, J+,
						MA, MX, OM, P, PE, R)38¢/pr. + 9% (JO)87¢/pr. + 9%
						(SG)$1.58/pr. + 35%
										
										6404.11.85OtherFree$1.58/pr. +
						35%
										
									
								
							.
					(C)By striking
			 subheading 6404.11.90 and inserting the following, with the superior text
			 having the same degree of indentation as the superior text to subheading
			 6404.11.90, as in effect on the day before the date of the enactment of this
			 Act:
						
							
								
									
										Valued over
						$12/pair:
										
										6404.11.91Covering the ankleFree35%
										
										6404.11.93Other tennis shoes, basketball
						shoes, gym shoes, training shoes and the like for men or for
						women20%Free (CA, D, IL, JO, MX, P,
						R)8% (SG)10%
						(AU)11.1% (MA)14%
						(CL)12% (BH)18% (OM, PE)35%
										
										6404.11.95OtherFree35%
										
									
								
							.
					(D)In subheading
			 6404.19.15, by striking the matter in the general and special rate of duty
			 columns and inserting Free in the general rate of duty
			 column.
					(E)By striking
			 subheading 6404.19.20 and inserting the following, with the superior text
			 having the same degree of indentation as the article description for subheading
			 6404.19.20, as in effect on the day before the date of the enactment of this
			 Act:
						
							
								
									
										Footwear designed to be
						worn over, or in lieu of, other footwear as a protection against water, oil,
						grease, or chemicals or cold or inclement weather:
										
										6404.19.21 Footwear, except vulcanized
						footwear and footwear with waterproof molded bottoms, including bottoms
						comprising an outer sole and all or part of the upper, where protection against
						water is imparted by the use of a coated or laminated textile fabric, designed
						to be used in lieu of, but not over, other footwear, valued over the dollar
						amount specified in additional U.S. note 7 to this chapter, and if designed for
						men or women the height of which does not exceed 8 inches (20.32 cm) or if
						designed for other persons the height of which does not exceed 7 inches (17.72
						cm)Free66%
										
										6404.19.23 Other37.5%Free (CA, D, IL, MX,
						R)6% (P)3.7%
						(JO)15% (SG)18.7%
						(AU)20.8% (MA)26.2%
						(CL)22.5% (BH)33.7% (OM,
						PE)66%
										
									
								
							.
					(F)In each of the
			 following subheadings, by striking the matter in the general and special rate
			 of duty columns and inserting Free in the general rate of duty
			 column:
						(i)Subheading
			 6404.19.25.
						(ii)Subheading
			 6404.19.30.
						(iii)Subheading
			 6404.19.35.
						(iv)Subheading
			 6404.19.40.
						(v)Subheading
			 6404.19.50.
						(vi)Subheading
			 6404.19.60.
						(vii)Subheading
			 6404.19.70.
						(viii)Subheading
			 6404.19.80.
						(ix)Subheading
			 6404.19.90.
						(x)Subheading
			 6404.20.20.
						(xi)Subheading
			 6404.20.40.
						(xii)Subheading
			 6404.20.60.
						(5)Heading 6405 of
			 the Harmonized Tariff Schedule of the United States is amended as
			 follows:
					(A)By striking
			 subheading 6405.10.00 and inserting the following, with the superior text
			 having the same degree of indentation as the article description for subheading
			 6405.10.00, as in effect on the day before the date of enactment of the
			 Act:
						
							
								
									
										6405.10With uppers of leather or
						composition leather:
										
										6405.10.10Footwear for men8.5%Free (AU, BH, CA, CL, D, E, IL, J+,
						JO, MA, MX, OM, P, PE, R)2.5% (SG)20%
										
										6405.10.20Tennis shoes, basketball shoes, gym
						shoes, training shoes and the like, for women10%Free (AU, BH, CA, CL, D, E, IL, J+,
						JO, MA, MX, OM, P, PE, R)2.5% (SG)20%
										
										6405.10.30OtherFree20%
										
									
								
							.
					(B)In each of the
			 following subheadings, by striking the matter in the general and special rate
			 of duty columns and inserting Free in the general rate of duty
			 column:
						(i)Subheading
			 6405.20.30.
						(ii)Subheading
			 6405.20.90.
						(iii)Subheading
			 6405.90.90.
						5.Haiti relief
			 enhancementSection 213A of
			 the Caribbean Basic Economic Recovery Act (19 U.S.C. 2703a) is amended—
			(1)by redesignating
			 subsections (d) through (h) as subsections (e) through (i),
			 respectively;
			(2)by inserting
			 after subsection (c) the following:
				
					(d)Special rule
				for footwear
						(1)In
				generalFootwear that is the product or manufacture of Haiti and
				is imported directly from Haiti into the customs territory of the United States
				shall be accorded tariff treatment identical to the tariff treatment that is
				accorded under the Dominican Republic-Central America-United States Free Trade
				Agreement to footwear described in the same 8-digit subheading of the
				Harmonized Tariff Schedule of the United States.
						(2)RequirementFootwear
				qualifies for the treatment provided for under paragraph (1) if it satisfies
				the applicable rule of origin set out in Article 4.1 of the Dominican
				Republic-Central America-United States Free Trade Agreement.
						(3)Agreement
				definedFor purposes of this subsection, the term Dominican
				Republic-Central America-United States Free Trade Agreement has the
				meaning given that term in section 3 of the Dominican Republic-Central
				America-United States Free Trade Agreement Implementation Act (19 U.S.C.
				4002).
						;
				
			(3)in subsection
			 (a)(7), by striking subsection (e) and inserting
			 subsection (f);
			(4)in subsection
			 (c)(1), by striking subsection (d) and inserting
			 subsection (e); and
			(5)in subsection
			 (f)(4)(A) (as redesignated by paragraph (1) of this subsection), by striking
			 subsection (d) and inserting subsection
			 (e).
			
